DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7th 2021 has been entered.
 	3.	This action is in response to applicant’s arguments received on June 7th 2021.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim 35 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burbank (US 9,259,275).
Regarding claim 36, Burbank discloses an apparatus (140) comprising:
144) having a longitudinal axis and an outer tube (234; Fig. 13g-h), wherein the shaft (144) includes a frame ground member (238) housed within a distal portion of the outer tube (234; Fig. 13g), wherein the frame ground member (238) includes an elongate guide feature (236; the aforementioned element is deemed to be an elongate guide member due to the slot guiding element 238);
(b)    an end effector (146) configured to engage tissue (Fig. 12);
(c)    an articulation joint (70) coupling the shaft (144) with the end effector (14; Fig. 12), wherein the end effector (146) is pivotable at the articulation joint (70) to selectively deflect the end effector (146) away from the longitudinal axis of the shaft (140; col. 22 ll. 52-55); and
(d)    an articulation drive assembly (Fig. 13g-h), wherein the articulation drive assembly (Fig. 13g-h) is operable to pivot the end effector (146) at the articulation joint (70), wherein the articulation drive assembly (Fig. 13g-h) comprises:
(i)    a first link (see annotated diagram 1 below),
(ii)    a second link (see annotated diagram 1 below), and
	(iii)    a pin (see annotated diagram 1 below; this element is deemed to be a pin because a pin is defined as: a piece of solid material used especially for fastening things together or as a support by which one thing may be suspended form another) pivotably coupling the first link (see annotated diagram 1 below) and the second link (see annotated diagram 1 below), wherein the pin (see annotated diagram 1 below) is engaged with the elongate guide feature (236; via element 232),
see annotated diagram 1 below) is further pivotably coupled with the end effector (146; __).



    PNG
    media_image1.png
    388
    364
    media_image1.png
    Greyscale

Diagram 1


Allowable Subject Matter
6.	Claims 16, 18, 19 and 21-35 are allowed.
Regarding claim 16, the most relevant prior art is Burbank.
Burbank discloses all of the claimed subject matter except “…the joint link is configured to extend angularly relative to each of the longitudinal axis of the shaft and a longitudinal axis of the end effector…”
Burbank disclose the joint link (100) extends angularly relative to the longitudinal axis of the end effector, but not the longitudinal axis of the shaft. 
Regarding claim 32, the most relevant prior art is Burbank.
Burbank discloses all of the claimed subject matter except “…the joint link having a first end pivotably coupled with the shaft about a first pivot axis and a second end pivotably coupled with the end effector about a second pivot axis…”
Burbank disclose the joint link (100) pivots with respect to the end effector, but with respect to the shaft. 
7.	Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 36, the most relevant prior art is Burbank.
Burbank discloses all of the claimed subject matter except “…the elongate guide feature comprises a slot configured to slidably receive the pin.
The elongate guide feature (236) of Burbank receives the frame ground member (238), not the pin (see annotated diagram 1 above).


Response to Arguments
8.	Applicant’s arguments rely on newly amended claim language which is deemed to read on by the new reference of Burbank as detailed in the action above.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731